



Exhibit 10.4


Kaiser Aluminum 2020-2022 Long-Term Incentive Plan
Management Objective:
The applicable measurable performance objective:
 
 
 
 
Ÿ
for 60% of the Performance Shares is the percentile ranking (“Relative TSR
Ranking”) of the total shareholder return (“TSR”) of Kaiser Aluminum Corporation
(the “Company”) over the period from January 1, 2020 through December 31, 2022
(the “Performance Period”) compared to the TSR of companies listed on Annex
I hereto (each, a “Peer Company”), each of which is a member of the S&P 1000
Materials Index, over the Performance Period;


 
 
 
 
Ÿ
for 20% of the Performance Shares is the cost performance (“Cost Performance”)
of the Company, measured against the Company’s total controllable cost (“Total
Controllable Cost”), over the Performance Period; and
 
 
 
 
Ÿ
for 20% of the Performance shares is the Company’s earnings before interest,
tax, depreciation and amortization (“EBTIDA”) margin (“EBITDA Margin”), measured
by the Company’s adjusted EBITDA as a percentage of value added revenue (“VAR”).
 
 
 
 
TSR Performance Objective
 
 
 
 
The Relative TSR Ranking will be based on the Company’s relative stock
performance against the Peer Companies, with any dividends being treated as
being reinvested on the applicable ex-dividend date.
 
 
 
 
The beginning and ending share prices are determined using the 20 trading day
averages preceding the beginning and the end of the applicable performance
period, respectively.
 
 
 
 
Any Peer Company that is acquired during the Performance Period shall be omitted
from the peer group and will not be included in determining the Relative TSR
Ranking.
 
 
 
 
Any Peer Company that files for bankruptcy, or that has its shares delisted from
its primary stock exchange because it fails to meet the exchange listing
requirements (other than as a result of its acquisition), during the Performance
Period shall remain in the peer group and will be ranked last for purposes of
determining the Relative TSR Ranking.
 
 
 






--------------------------------------------------------------------------------





 
The Relative TSR Ranking target is the 50th percentile (the “Target TSR
Ranking”). The payout for TSR performance at the target level (a multiplier of
1.00x) is 100% of the applicable Performance Shares. The threshold performance
required to potentially earn Performance Shares is a Relative TSR Ranking at the
25th percentile. The payout for TSR performance at the threshold level (a
multiplier of 0.50x) is 50% of the applicable Performance Shares. If the
Relative TSR Ranking is below the 25th percentile, no Performance Shares will be
earned. If the Relative TSR Ranking is greater than the 90th percentile,
Performance Shares will be earned at the maximum level. The payout for
performance at the maximum level (a multiplier of 2.00x) is 200% of the
applicable Performance Shares.
 
 
 
 
The multiplier for Performance Shares based on TSR Percentile Ranking will be
determined by straight line interpolation between the measuring points based on
the Relative TSR Ranking as follows:
 
 
 
 
 
 
 
 
TSR Percentile Ranking
<25th percentile
  25th percentile
  50th percentile
  75th percentile
≥90th percentile
Multiplier
   0.00x
   0.50x
   1.00x
   1.50x
   2.00x
 
 
 
 
If the TSR of the Company over the Performance Period is negative, then the
multiplier shall be capped at 1.00x.
 
 
 
 
Cost Performance Objective
 
 
 
 
The Company’s Cost Performance is measured as a percentage of the average annual
increase or decrease in Total Controllable Cost over the Performance Period as
compared with the Total Controllable Cost for 2019. The baseline reflects 2019
costs/performance flexed for volume and mix.
 
 
 
 
 
 
 
 
 
Total Controllable Cost shall equal the sum of the Company’s (1) controllable
variable conversion cost (“Variable Cost”) and (2) controllable plant overhead
and selling, general and administrative expenses (“Overhead Cost”) as more fully
described to the Company’s compensation committee (the “Committee”).
 
 
 
 
The Cost Performance target is a 0% annualized cost increase requiring the
offset of underlying inflation (the “Target Cost Performance”). The payout for
Cost Performance at the target level (a multiplier of 1.00x) is 100% of the
applicable Performance Shares. If the Cost Performance is equal to or greater
than a 2% annualized cost increase, no Performance Shares will be earned. If the
Cost Performance equals or exceeds a 2% annualized cost reduction, Performance
Shares will be earned at the maximum level. The payout for performance at the
maximum level (a multiplier of 2.00x) is 200% of the applicable Performance
Shares.
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
The multiplier for Performance Shares based on Cost Performance will be
determined by a straight line interpolation based on Cost Performance as
follows:
 
 
 
 
 
 
 
 
Cost Performance


 ≥2% annualized cost increase
   0% annualized cost increase
 ≥2% annualized cost reduction
Multiplier


   0.00x
   1.00x
   2.00x
 
 
 
 
 
 
 
 
 
EBITDA Margin Objective
 
 
 
 
 
 
 
 
 
The Company’s EBITDA Margin performance is measured by the Company’s adjusted
EBITDA as a percentage of VAR over the Performance Period.
 
 
 
 
 
 
 
 
 
Adjusted EBITDA shall equal the sum of the Company’s adjusted EBITDA as
reflected in the Company’s Reconciliations of Non-GAAP Measures - Consolidated,
as reported in the Company’s earnings materials, for the three years over the
Performance Period.
 
 
 
 
 
 
 
 
 
VAR shall equal the sum of the Company’s Net Sales less the hedged cost of
alloyed metal for three years over the Performance Period.
 
 
 
 
 
 
 
 
 
The EBITDA Margin target is [a target performance level approved by the
compensation committee] (the “Target EBITDA Margin Performance”). The payout for
Target EBITDA Margin Performance (a multiplier of 1.00x) is 100% of the
applicable Performance Shares. If the EBITDA Margin is equal to or less than
[the threshold level], no Performance Shares will be earned. If the EBITDA
Margin equals or exceeds [the maximum performance requirement], Performance
Shares will be earned at the maximum level. The payout for performance at the
maximum level (a multiplier of 2.00x) is 200% of the applicable Performance
Shares.
 
 
 
 
 
 
 
 
 
The multiplier for Performance Shares based on EBITDA Margin Performance will be
determined by a straight line interpolation based on EBITDA Margin targets
approved by the compensation committee.
 
 
 
 
 
 
 
 
Determination of Number of Performance Shares Potentially Earned:
The number of Performance Shares earned, if any, will be determined as follows:
 
 
 
Ÿ
Following December 31, 2021, the Committee will approve a multiplier (“LTI
Multiplier”) for each of the performance metrics described above based on the
Company’s performance.
 
 
 
 
Ÿ
The number of Performance Shares earned, if any, will equal the sum of the
product (rounded down to the nearest whole number) of (1) the target number of
Performance Shares granted under each performance metric and (2) the LTI
Multiplier determined based on each of the applicable Company performance
metrics (rounded to the nearest whole percentage point); provided, however, such
number will not exceed two times the target number of Performance Shares granted
hereunder.
 
 
 
 
The Committee will approve the LTI Multiplier for each performance metric no
later than March 15, 2023.
 
 
 
Administrative Provisions:
Additional administrative provisions are reflected in the terms of the
applicable grant documents.






--------------------------------------------------------------------------------





Annex I


Peer Company List


Ticker
Company Name
Ticker
Company Name
AKS
AK Steel Holding Corporation
LTHM
Livent Corporation
ASH
Ashland Global Holdings Inc.
LXU
LSB Industries, Inc.
ASIX
AdvanSix Inc.
MERC
Mercer International Inc.
ATI
Allegheny Technologies Incorporated
MTRN
Materion Corporation
ATR
AptarGroup, Inc.
MTX
Minerals Technologies Inc.
AVD
American Vanguard Corporation
MYE
Myers Industries, Inc.
BCC
Boise Cascade Company
NEU
NewMarket Corporation
BCPC
Balchem Corporation
NGVT
Ingevity Corporation
CBT
Cabot Corporation
NP
Neenah, Inc.
CC
The Chemours Company
OI
O-I Glass, Inc.
CENX
Century Aluminum Company
OLN
Olin Corporation
CLF
Cleveland-Cliffs Inc.
POL
PolyOne Corporation
CLW
Clearwater Paper Corporation
RGLD
Royal Gold, Inc.
CMC
Commercial Metals Company
RPM
RPM International Inc.
CMP
Compass Minerals International, Inc.
RS
Reliance Steel & Aluminum Co.
CRS
Carpenter Technology Corporation
RYAM
Rayonier Advanced Materials Inc.
EXP
Eagle Materials Inc.
SCL
Stepan Company
FF
FutureFuel Corp.
SLGN
Silgan Holdings Inc.
FOE
Ferro Corporation
SMG
The Scotts Miracle-Gro Company
FUL
H.B. Fuller Company
SON
Sonoco Products Company
GCP
GCP Applied Technologies Inc.
STLD
Steel Dynamics, Inc.
GEF
Greif, Inc.
SWM
Schweitzer-Mauduit International, Inc.
GLT
P. H. Glatfelter Company
SXC
SunCoke Energy, Inc.
HAYN
Haynes International, Inc.
SXT
Sensient Technologies Corporation
HCC
Warrior Met Coal, Inc.
TG
Tredegar Corporation
HWKN
Hawkins, Inc.
TMST
TimkenSteel Corporation
IOSP
Innospec Inc.
TSE
Trinseo S.A.
IPHS
Innophos Holdings, Inc.
UFS
Domtar Corporation
KALU
Kaiser Aluminum Corporation
USCR
U.S. Concrete, Inc.
KOP
Koppers Holdings Inc.
VVV
Valvoline Inc.
KRA
Kraton Corporation
WOR
Worthington Industries, Inc.
KWR
Quaker Chemical Corporation
X
United States Steel Corporation
LPX
Louisiana-Pacific Corporation
ZEUS
Olympic Steel, Inc.






